PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea to violations of Disciplinary Rule 1-102(A)(5), and (6) of the Code of Professional Responsibility of The Florida Bar. We approve the Petition and hereby reprimand Respondent, David H. Singer, for these violations. The publication of this order in Southern Reporter shall serve as Respondent’s public reprimand.
Costs in the amount of $50.00 are hereby taxed against the Respondent.
It is so ordered.
SUNDBERG, C. J., and ADKINS, ENGLAND, ALDERMAN and McDONALD, JJ., concur.